Name: 75/237/Euratom, ECSC, EEC: Council Decision of 18 March 1975 appointing a member of the Audit Board
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-04-19

 Avis juridique important|31975D023775/237/Euratom, ECSC, EEC: Council Decision of 18 March 1975 appointing a member of the Audit Board Official Journal L 098 , 19/04/1975 P. 0035 - 0035++++COUNCIL DECISION OF 18 MARCH 1975 APPOINTING A MEMBER OF THE AUDIT BOARD ( 75/237/EURATOM , ECSC , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206 THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180 THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78D THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 22 THEREOF ; WHEREAS A MEMBER OF THE AUDIT BOARD SHOULD BE APPOINTED ; WHEREAS A DRAFT TREATY AMENDING CERTAIN PROVISIONS OF THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES AND OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES PROVIDES INTER ALIA FOR THE ESTABLISHING OF A COURT OF AUDITORS ; WHEREAS , UNDER THIS DRAFT TREATY , THE TERM OF OFFICE OF THE MEMBERS OF THE AUDIT BOARD AND THAT OF THE ECSC AUDITOR WOULD END ON THE DATE OF SUBMISSION BY THESE PERSONS OF THE REPORT CONCERNING THE FINANCIAL YEAR PRECEDING THAT IN WHICH THE MEMBERS OF THE COURT OF AUDITORS WERE APPOINTED ; WHEREAS ACCOUNT SHOULD BE TAKEN OF THE CONSEQUENCES OF THE ENTRY INTO FORCE OF THIS TREATY FOR THE LENGHT OF THE TERM OF OFFICE OF THE MEMBER OF THE AUDIT BOARD APPOINTED BY THIS DECISION , HAS DECIDED AS FOLLOWS : ARTICLE 1 MR HILMAR HARTIG IS HEREBY APPOINTED MEMBER OF THE AUDIT BOARD . ARTICLE 2 SAVE AS OTHERWISE PROVIDED FOLLOWING THE ENTRY INTO FORCE OF THE TREATY AMENDING CERTAIN PROVISIONS OF THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES AND OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , THE TERM OF OFFICE OF MR HARTIG SHALL EXPIRE ON 10 NOVEMBER 1979 . ARTICLE 3 THIS DECISION SHALL TAKE EFFECT ON 10 NOVEMBER 1974 . DONE AT BRUSSELS , 18 MARCH 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN